HoldeN, J.,
delivered the opinion of the court.
After a careful examination of the record in this case, we find no reversible error, except that the amount of three hundred and seventy-five dollars assessed as damages is grossly excessive, and, unless the appellee enters a remittitur reducing the amount to one hundred dollars, the judgment of the lower court will he reversed for a new trial as to the amount of damages only ,• but, if said remittitur is entered here, the judgment of the lower court will he affirmed.

Affirmed conditionally.